                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA

DENISE FREEMAN,                           :
     Plaintiff,                           :
                                          :
       v.                                 :      No. 19-cv-4336
                                          :
ALLENTOWN SCHOOL DISTRICT,                :
    Defendant.                            :

                                        ORDER

       AND NOW, this 30th day of September, 2019, upon consideration of Plaintiff Denise

Freeman’s Application to Proceed In Forma Pauperis (ECF No. 1) and her pro se Complaint,

(ECF No. 2), it is ORDERED that:

       1.     Leave to proceed in forma pauperis is GRANTED.

       2.     The Complaint, is DEEMED filed.

       3.     The Complaint is DISMISSED WITHOUT PREJUDICE for the reasons stated

in the Court’s Memorandum.

       4.     The Clerk is directed to mark this matter as CLOSED.



                                          BY THE COURT:



                                          /s/ Joseph F. Leeson, Jr.
                                          JOSEPH F. LEESON, JR.
                                          United States District Judge
